UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 7, 2014 TOP SHELF BRANDS HOLDINGS CORP. (Exact name of registrant as specified in its charter) Nevada 333-144597 98-0441861 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Bank of America Center 700 Louisiana Street, Suite 3950 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(832) 390-2787 Team Nation Holdings Corp. Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. (a) Effective the 7th day of April the registrant amended its Articles of Incorporation.The amendment: · Changed the corporate name from Team Nation Holdings Corp. to Top Shelf Brands Holdings Corp. · Reduced the number of common shares the corporation is authorized to issue from 5 billion to 2 billion. (b) The number of outstanding shares of common stock is unchanged at 1,072,116,296. (c) The number of outstanding shares of preferred stock is unchanged at 1,000,000. (d) The CUSIP designation for the registrant’s common stock is changed from 87816N100 to 89054V109. Item 9.01 Financial Statements and Exhibits None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TOP SHELF BRANDS HOLDINGS CORP. Date: April 9, 2014 By: /s/Alonzo V. Pierce Alonzo V. Pierce President and Chief Executive Officer
